Exhibit 10.2

 

[g207761kki001.jpg]

 

PROMOTER ORIGINAL

 

 

SANCTION AGREEMENT

NASCAR NEXTEL Cup Series

 

EVENT NAME:

 

MBNA AMERICA “400”

 

 

 

DATE OF EVENT:

 

September 24, 2006

 

 

 

PROMOTER:

 

Dover International Speedway, Inc.

 

 

 

TRACK:

 

Dover International Speedway

 

 

P.O. BOX 2875 • DAYTONA BEACH, FLORIDA 32120-2875 • (386) 253-0611

www.nascar.com

 

--------------------------------------------------------------------------------


 

SANCTION AGREEMENT

 

This Sanction Agreement (“Agreement”) between National Association for Stock Car
Auto Racing, Inc. (“NASCAR”), a corporation with its principal offices located
in Daytona Beach, Florida, and PROMOTER (identified on Exhibit 1 to this
Agreement), is entered into and is effective as of the Effective Date (specified
on Exhibit 1 to this Agreement).

 

RECITALS

 

WHEREAS, NASCAR sanctions and conducts, among other things, stock car racing
events and series of events throughout the United States and the world; and

 

WHEREAS, PROMOTER owns and/or controls the Facility (as hereinafter defined);
and

 

WHEREAS, PROMOTER wishes to have NASCAR sanction and conduct a stock car racing
event, as part of the 2006 NASCAR NEXTEL Cup Series, at the Facility; and

 

WHEREAS, NASCAR is willing to sanction and conduct such event for the year 2006
in accordance with the terms of this Agreement;

 

NOW, THEREFORE, NASCAR and PROMOTER, in consideration of the mutual promises set
forth below, and intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.                   Definitions. In addition to the definitions of words that
may appear in other locations in this Agreement, including the Recitals above,
the following words have the following meanings when used in this Agreement:

 

a)                                      “Additional Awards” means any monetary
or non-monetary award by, or contracted through, PROMOTER, for distribution
based upon the Event, other than (i) purse, (ii) point fund, (iii) Winner’s
Circle and Plan awards, and (iv) the entry award for the NASCAR NEXTEL Cup
Series Champion.

 

b)                                     “Ancillary Rights” means (i) any and all
rights to film, tape, photograph, capture, overhear, collect or record, and to
simultaneously or thereafter reproduce, broadcast, transmit or distribute, by
any means, process, medium or device, whether or not currently in existence, all
images, sounds and electronic data generated during and in connection with the
Events, and (ii) any and all copyrights and all other intellectual property and
proprietary rights worldwide in and to such images, sounds and electronic data,
any recording, broadcast or transmission thereof, and any work derived
therefrom, provided, however, that “Ancillary Rights” does not include “Live
Broadcast Rights” or rights in or to NASCAR Intellectual Property or Third Party
Marks, but shall include rights in or to a live transmission pursuant to a
specialty subscription cable package or product of one or more Events (such as
pay-per-view or the like).

 

--------------------------------------------------------------------------------


 

c)                                      “Competition” means that portion of the
Event during which the actual racing competition and all competitive activity
related thereto occurs, including registration, inspections, time trials,
practice runs, post-race inspections, either on the date(s) specified in
Exhibit 1 hereto or on any postponed dates.

 

d)                                     “Competitor” has the same meaning as that
term has in the Rule Book.

 

e)                                      “Event” means the Competition listed on
Exhibit 1 to this Agreement and all other activity at the Facility during the
period of time commencing 48 hours prior to the beginning of registration for
the Competition and ending 24 hours after such Competition.

 

f)                                        “Event Broadcast Income” means an
amount calculated by multiplying the percentage listed in Exhibit 1 of this
Agreement by all Live Broadcast Income received by NASCAR or the NASCAR Rights
Affiliate(s) pursuant to Live Broadcast Contract(s) during the calendar year in
which the Event is held.

 

g)                                     “Event Net Ancillary Rights Income” means
an amount calculated by multiplying the percentage set forth in Exhibit 1 of
this Agreement by all Net Ancillary Rights Income received during the calendar
year in which the Event is held.

 

h)                                     “Facility” means the racetrack listed on
Exhibit 1 to this Agreement, the premises upon which the racetrack is located
and surrounding the racetrack, all buildings and other structures thereon, and
all airspace above the racetrack and surrounding premises, to the extent owned
or controlled by PROMOTER.

 

i)                                         “Live Broadcast” means the live
transmission of the performance of a NASCAR NEXTEL Cup Series event, and any
replay(s) thereof, by broadcast television signal or cable television signal
within the United States, its territories, possessions and commonwealths.

 

j)                                         “Live Broadcast Rights” means any and
all rights to engage in a Live Broadcast and directly related broadcast activity
(for example, tape-delayed broadcasts, single re-broadcasts and support
programming).

 

k)                                      “Live Broadcast Contract” means any
contract, agreement or other enforceable obligation, whether oral or written,
entered into between NASCAR or a NASCAR Rights Affiliate and any other entity or
entities, for the license, assignment or other transfer of any Live Broadcast
Rights.

 

1)                                      “Live Broadcast Income” means all monies
actually received by NASCAR or a NASCAR Rights Affiliate pursuant to a Live
Broadcast Contract and attributed by NASCAR to the Live Broadcast of NASCAR
NEXTEL Cup Series events during the calendar year in which the Event is held,
reduced by any amounts that NASCAR or a NASCAR Rights Affiliate is obligated to
pay to third party broadcasters pursuant to agreements relating to their
broadcast and option rights for NASCAR NEXTEL Cup Series and Busch Series events
after 2000.

 

m)                                   “NASCAR Intellectual Property” means all
trademarks, service marks, trade names, patents, copyrights, domain names, trade
dress and the like owned by NASCAR, excluding Live Broadcast Rights and
Ancillary Rights and any work derived therefrom.

 

n)                                     “NASCAR Rights Affiliate” means any
corporation, partnership or other legal entity that is (1) an affiliate or an
assignee of NASCAR or controlled, directly or indirectly by NASCAR, and
(2) engaged solely in the business of exploiting Live Broadcast Rights or
Ancillary Rights for purposes of generating Live Broadcast Income and Net
Ancillary Rights Income and performing all necessary activities incident
thereto.

 

2

--------------------------------------------------------------------------------


 

o)                                     “Net Ancillary Rights Income” means the
aggregate gross revenue received by NASCAR and all NASCAR Rights Affiliates,
during the calendar year in which the Event is held, as a result of the
exploitation of Ancillary Rights and Live Broadcast Rights, reduced by (i) Live
Broadcast Income received during the relevant calendar year, and (ii) the
aggregate of all reasonable deductions of NASCAR or the NASCAR Rights
Affiliates, including but not limited to ordinary business expenses,
amortization, depreciation and federal and state income and property taxes;
provided, however, that in no event shall Net Ancillary Rights Income include
income, revenue or any other consideration received or generated by NASCAR for
the license of, assignment of, or other transfer of rights in or to, any NASCAR
Intellectual Property, including without limitation transfers in connection with
the sale, advertising or promotion by NASCAR or any third party of products or
services of any nature.

 

p)                                     “Official” means “NASCAR Officials” and
“NASCAR Supervisory Officials” as those terms are defined in the Rule Book.

 

q)                                     “Rule Book” means the Rule Book published
by NASCAR for NASCAR NEXTEL Cup Series events that is in effect at the time of
the Event, and any amendments thereto and other special rules published by
NASCAR specifically for the Event.

 

NASCAR’S GENERAL OBLIGATIONS

 

2.                   Sanction For Event. NASCAR hereby grants its sanction to
PROMOTER for the Competition. So long as such sanction is in effect and not
terminated, PROMOTER shall organize, promote and hold the Event, including the
Competition, in accordance with this Agreement.

 

3.                   Conduct and Control Over Competition. NASCAR shall conduct
the Competition, through its officers and designated Officials, in accordance
with the Rule Book, this Agreement, and any amendments to the Rule Book. NASCAR
shall have sole control over the conduct of the Competition in all of its
phases. Interpretation and application of the Rule Book are committed to
NASCAR’s sole discretion, and are final and unreviewable except to the extent
provided in the Rule Book. PROMOTER shall cooperate fully with NASCAR to permit
it to conduct the Competition in accordance with this Agreement and the
Rule Book.

 

4.                   Postponement. NASCAR will attempt to consult with PROMOTER
regarding postponement of a Competition, but the decision to postpone a
Competition and the selection of the postponed date will be made by NASCAR and
will be binding on PROMOTER. PROMOTER shall not publish or otherwise announce a
postponement of the Competition and/or a postponed date for the Competition
without the prior written approval of NASCAR. If PROMOTER makes such a
publication or announcement without NASCAR’s prior written approval, it shall
not be binding upon NASCAR and PROMOTER shall hold NASCAR harmless for any and
all expense, loss or damage caused by such publication or announcement.

 

PROMOTER’S GENERAL OBLIGATIONS

 

5.                   Control and Maintenance of the Facility. PROMOTER
represents and warrants that, in connection with the Event, it currently has and
will maintain sole control of the Facility, and that it has and will maintain
full authority to permit the Event to be conducted at the Facility. PROMOTER
shall maintain the Facility in good repair at all times relevant to the Event,
ready for use by Competitors, Officials, NASCAR, sponsors, and persons or
entities involved in the Live Broadcast of or creation or exploitation of
Ancillary Rights at the Event. PROMOTER is solely responsible and liable for the
safety of such persons while on, entering or leaving the Facility. PROMOTER
warrants that the Facility is and will remain in a condition suitable for the
Event, that the racing surface of the track will not be substantially altered or
changed (whether by painting, sealing, resurfacing or otherwise) without the
prior written consent of NASCAR and that the PROMOTER will advise NASCAR in
advance of any and all planned improvements or alterations to those portions of
the facility that are related to the competition.

 

3

--------------------------------------------------------------------------------


 

6.                   Repairs and Upgrades to the Facility. Upon request,
PROMOTER shall provide NASCAR or its designated representative(s) full access to
the Facility. If NASCAR determines that the Facility or any part of it is in a
condition unsatisfactory for the Event, including without limitation the surface
of the racetrack, the garage area, the pit area, race control, timing and
scoring and areas, registration areas, structures or equipment used for the Live
Broadcast of or the creation or exploitation of Ancillary Rights at the Event,
PROMOTER shall repair, replace or upgrade the unsatisfactory portion to the
satisfaction of NASCAR. If NASCAR determines that it is necessary to resurface
the racetrack, such resurfacing shall be completed by PROMOTER sufficiently in
advance of the Event to allow for tire and private car testing. If NASCAR
determines that there is insufficient time to place the racetrack, or any other
portion of the Facility, in a condition suitable for the Event, NASCAR may
postpone or cancel the Event. Notwithstanding the foregoing or any other term of
this Agreement, PROMOTER is solely responsible for the safety of the Facility
and is solely liable for injury or damage caused by or arising out of the
condition of the Facility.

 

7.                   Compliance with Laws. PROMOTER shall comply with all local,
state and federal laws and regulations applicable to the organization, promotion
and occurrence of the Event and shall obtain all necessary licenses, permits or
other governmental approvals required for the Event. PROMOTER shall make all
appropriate filings of forms or other documents required by federal, state or
local laws in connection with the Event. PROMOTER shall be solely responsible
for compliance with any and all federal, state or other tax information
reporting and withholding obligations (including, but not limited to. Federal
Form 1099) with respect to the purse or other amounts payable with respect to
the Event.

 

8.                   Control of and Responsibility for the Public. PROMOTER is
solely responsible and liable for the safety of the public during the Event.
PROMOTER shall furnish adequate facilities, personnel (including security
personnel), equipment and services for accommodating and controlling the public
and adhering to NASCAR’s required security standards during the Event provided
that PROMOTER is given a copy of such required security standards prior to the
Event. PROMOTER is solely responsible for the condition, actions and operations
of such facilities, personnel, equipment and services before, during and after
the Event.

 

9.                   Personnel and Equipment for the Conduct of the Event and
Live Broadcast and Ancillary Rights Activities. PROMOTER shall provide access to
the Facility for any person or entity involved in the conduct of the Event,
including without limitation NASCAR employees, agents and Officials, and shall
furnish adequate facilities, support personnel, equipment, and related security,
for use by NASCAR in the exercise of NASCAR’s rights and obligations, as they
may be requested by NASCAR from time to time, including but not limited to
facilities for office administration, registration, timing, scoring, car
inspection, race direction, officiating and prize money distribution. PROMOTER
shall also provide access to the Facility for any person or entity involved in
the Live Broadcast of or the creation or exploitation of Ancillary Rights at the
Event, and adequate facilities, support personnel, equipment, and related
security, for use by such persons or entities in the performance of their
duties, as they may be requested by NASCAR from time to time. Without in any way
limiting the foregoing, PROMOTER shall, with respect to the Event:

 

a)                                      provide one (1) or more television
monitors, in locations to be specified by NASCAR, with all related equipment
necessary for such monitors to be connected to video and audio equipment used by
the entity principally involved in the Live Broadcast of the Event, in order to
provide to NASCAR Officials live video on such monitors and the ability to
switch instantaneously its view on the monitors among the different camera
locations used by such entity, at all times during the Event when all or a
portion of the Event is being videotaped, broadcast, monitored and/or recorded;

 

b)                                     provide NASCAR with two (2) pace vehicles
with automatic transmissions, each with the NASCAR mark or logo (as designated
by NASCAR) displayed on the side in a manner and size which is visible to all
persons on the racetrack, in the viewing area and in all locations where NASCAR
Officials are visually monitoring the Event;

 

c)                                      provide NASCAR prior to the Event with a
list of the track radio frequencies to be used for the Event, including but not
limited to frequencies to be used for maintenance, police and security
personnel;

 

4

--------------------------------------------------------------------------------


 

d)                                     cooperate with NASCAR in pre-race and
Victory Lane ceremonies, award presentation and photographs, including without
limitation ensuring that NASCAR has reasonable time immediately following the
Competition for Victory Lane ceremonies, NASCAR award presentations and NASCAR
sponsor recognitions;

 

e)                                      have readily available quantities of oil
dry acceptable to NASCAR when the track opens for practice and at all other
times during the Event, and adequate personnel and equipment to spread the oil
dry at NASCAR’s direction;

 

f)                                        provide personnel to secure the entry
into the pits and garage areas during competition periods at NASCAR’s direction;

 

g)                                     provide personnel to secure the garage
area on a continuous, 24-hour/day basis beginning the first day the Facility is
open for inspection and ending when released by the NASCAR NEXTEL Cup
Series Director;

 

h)                                     deliver to the garage area before the
morning of raceday twice the number of chairs (minimum of 150) as cars starting
in the race for use by Competitors at the pre-race meeting; provide an enclosed,
climate-controlled area of adequate size, as determined by NASCAR, in the garage
area in which NASCAR can conduct pre-race meetings, safety meetings and other
assemblies during the Event;

 

i)                                         line and number each pit with
appropriate paint, line and paint traffic lanes in the garage and garage area
when and where needed, and repaint all start/finish, scoring, third turn and
re-entry cutoff lines;

 

j)                                         coordinate with NASCAR all tours of
the garage areas, including the times, number of participants and other
arrangements;

 

k)                                      provide a suitable location (as
determined by NASCAR) for a minimum of four (4) large trailers containing NASCAR
equipment and facilities, adequate electricity (including without limitation 220
volts 100 amps services with female range outlets for the NASCAR trailers), air
conditioning, heat, telephone (including a track phone extension) and water
facilities as requested by NASCAR;

 

l)                                         coordinate with NASCAR to ensure that
NASCAR has a minimum of ten (10) minutes immediately before, during or after
driver introductions for NASCAR awards presentations;

 

m)                                   provide a control tower of adequate size,
as determined by NASCAR, with an unobstructed view of the racing surface for the
purpose of monitoring the Event by NASCAR personnel and others, with
electricity, air conditioning, heat, telephone (including a track phone
extension), a sufficient number of chairs (minimum of 14) with cushions for all
operational personnel, television monitors for both feeds (as set forth in
Section 9.a)), water facilities and other utilities, supplies and equipment as
requested by NASCAR;

 

n)                                     provide a registration facility of
adequate size in the garage area, with electricity, air conditioning, heat,
telephone (including a track phone extension), chairs with cushions, water
facilities and other utilities, supplies and equipment as requested by NASCAR;

 

o)                                     provide adequate trash receptacles in the
garage and pit areas and coordinate with the NASCAR NEXTEL Cup Series Director
the times for trash pick up by track personnel;

 

p)                                     provide adequate personnel to sweep and
clean up the garage and pit areas on a daily basis;

 

q)                                     provide adequate parking areas and
parking passes/permits for a minimum of three hundred twenty five (325)
vehicles, for the exclusive use of Competitors and NASCAR Officials adjacent to
or near

 

5

--------------------------------------------------------------------------------


 

the garage area, and an additional fifty (50) parking places and passes/permits
in close proximity to the NASCAR track suite to be used at NASCAR’s discretion;

 

r)                                        provide NASCAR with an observation
booth no less than 600 square feet, air conditioned, heated, with electricity,
television monitors, etc., with an unobstructed view of the racing surface and
adequate seating for the purpose of monitoring the Event by NASCAR personnel and
others, including all necessary admission tickets and/or access stickers for
personnel to gain admission to the observation booth, during the Event;

 

s)                                      provide NASCAR with two hundred
twenty-five (225) reserved choice grandstand admission tickets, for the Event
and two hundred (200) choice grandstand tickets for NASCAR NEXTEL Cup
Series Budweiser Pole Qualifying, such tickets to be delivered to NASCAR no
later than thirty (30) calendar days prior to the Event

 

t)                                        enter, and use its best efforts to
cause any manufacturer of Event merchandise to enter, into a cross licensing
agreement with NASCAR to use the NASCAR Marks (as defined in Section 19.a)
below) in conjunction with all Event merchandise;

 

u)                                     prominently display (by painting or
otherwise) the Official Logos (as defined in subsection 19.a)i)) in and around
the Facility, and in all promotion of the Event, to NASCAR’s satisfaction,
including but not limited to:

 

i)                                         at all Facility entrances in some
fashion such as flags and/or banners;

 

ii)                                      in an area inside the track, such as
the infield grass, such that it is highly visible to grandstand seating and from
the air;

 

iii)                                   in the backdrop to Victory Lane and
pre-race ceremonies;

 

iv)                                  on any and all print and television
advertising promoting the Event;

 

v)                                     on the front cover of the Event Program;

 

vi)                                  on any and all Event tickets, suite passes,
and credentials;

 

vii)                               in the Track Media Center;

 

provided, however, that the Official Logos shall not, without NASCAR’s prior
written approval, be placed in close proximity to a third party’s marks so as to
create a commercial impression that the third party is associated with NASCAR or
the NASCAR NEXTEL Cup Series;

 

v)                                     cooperate fully with nascar.com staff,
including but not limited to prominently displaying (by painting or otherwise)
the nascar.com address in an area of the track, such as the infield grass, that
is highly visible to grandstand seating and from the air;

 

w)                                   cooperate fully with the NASCAR public
relations staff;

 

x)                                       cooperate fully with any entity
involved in the exploitation of Live Broadcast Rights or Ancillary Rights
(“Entity”), including but not limited to:

 

i)                                         providing reasonable access to the
Facility for the purpose of facilitating the Entity’s broadcast, transmission,
or recording of the Event (including free parking for any and all Entity
employees and equipment), including but not limited to providing reasonable
space and locations as determined by the Entity for its announcers, and for the
installation and

 

6

--------------------------------------------------------------------------------


 

operation of all microphones, television cameras, and related equipment to be
used by such Entity in connection with its production and transmission
(including satellite uplink);

 

ii)                                      supplying and assuring the availability
of such electrical power as is necessary to operate such equipment and all
necessary lighting for a first quality television production in color;

 

iii)                                   permitting the Entity to install,
maintain, and remove from the Facility such wires, cables, and equipment as may
be necessary for the Event;

 

iv)                                  permitting installation of announcers’
booths, camera platforms, and similar structures for the facilitation of
broadcast productions of motorsports events;

 

v)                                     providing adequate and necessary space
for any mobile units, trailers and other necessary support units required by the
Entity for the transportation and maintenance of equipment and personnel by the
Entity;

 

vi)                                  providing a booth across from the
Start/Finish line, with a clear view of the entire track, with sufficient space
to accommodate a minimum of five (5) people (the booth shall be at least twelve
(12) feet wide and ten (10) feet deep with a counter twenty (20) inches deep),
air-conditioned to sixty-eight (68) degrees Fahrenheit, as sound proof as
practical, wired for one hundred-twenty (120) volts AC with outlets on the front
and side walls, with four (4) chairs with back support, and with door(s) that
can be locked and secured;

 

vii)                               cooperating with NASCAR and any Entity to
ensure exclusive, and if necessary secure or encrypted, radio frequencies;

 

viii)                            providing meaningful advanced consultation with
NASCAR and the Entity regarding any talent including, but not limited to, pre-
and/or post-race concert performer(s), national anthem performer(s), invocation
deliverer(s), grand marshal(s), engine start command deliverer(s), honorary
starter(s), celebrities, sports figures, political representatives and/or guests
who might take part in pre-race ceremonies, or others with whom PROMOTER
arranges for or contracts with to participate in the Event; and

 

y)                                     with respect to any Entity transmitting
the Live Broadcast, in addition to the requirements of Section 9.x) PROMOTER
shall:

 

i)                                         provide a maximum of three hundred
(300) choice complimentary tickets for the Competition and all other activities
during the Event, provided that NASCAR shall require the Entity to notify
PROMOTER of the number of such tickets it requires not later than ninety (90)
days prior to the date of the Event;

 

ii)                                      provide use of one (1) standard luxury
track suite for the Competition and all other activities during the Event;

 

iii)                                   prominently display four (4) standard
size signs, to the Entity’s specifications, subject to the reasonable approval
of PROMOTER and NASCAR;

 

iv)                                  provide such Entity with one (1) full
page four (4) color advertisement in each Event Program;

 

v)                                     cooperate fully with any and all requests
made by NASCAR with respect to local TV coverage, including but not limited to
allowing such Entity to have absolute priority with respect to camera and
announcing positions, ensuring that local TV crews do not in any way interfere
with such Entity’s production, ensuring that such local TV coverage will be

 

7

--------------------------------------------------------------------------------


 

limited to no more than two (2) minutes of action of competition, which will not
be broadcast until completion of such Entity’s first telecast of the Competition
and not later than ninety six (96) hours following the completion of the
Competition, and ensuring local TV crews do not provide footage to any regional
or national network or news feed;

 

vi)                                  permit such Entity, if requested in a
timely manner, to purchase Event hospitality chalets;

 

vii)                               use its reasonable efforts to cause the title
sponsor of the Event to buy advertising in the telecasts of the Event; NASCAR
shall in turn include in the Live Broadcast Contract(s) provisions that
(a) prohibit the Entity from identifying the Event by any name other than the
official event title, as designated by the PROMOTER, or identifying the Facility
by any name other than its official name, as designated by the PROMOTER,
(b) require the Entity to identify the Event by its official event title, as
designated by the PROMOTER, excluding any presenting sponsors, at least once
during the opening segment of the telecast and thereafter at least once during
each hour of the telecast, and (c) prohibit the Entity from superimposing,
inserting or otherwise incorporating on-screen any electronic or “virtual”
signage, promotion or other commercial designation that alters for the
television viewer the actual appearance of the Facility or any portion thereof
without the prior written approval of PROMOTER and NASCAR; and

 

viii)                            at least ninety (90) days prior to the Event,
send such Entity and NASCAR and any international telecaster scheduled to be
broadcasting from the Facility a list naming all musical compositions scheduled
to be played during the Competition or at any other time when such Entity or
international telecaster is scheduled to be broadcasting from the Facility in
connection with the Event, which shall include the title of each composition and
the name of the composer, publisher, copyright holder, and performing rights
holder; and if such Entity is unable to transmit such composition with respect
to the Live Broadcast of the Event without additional expense and
authorizations, PROMOTER agrees (a) to obtain, at PROMOTER’s expense,
authorization to transmit such composition or (b) not to play such composition
at a time when the Entity is scheduled to be broadcasting from the Facility in
connection with the Event.

 

10.            Fire and Medical Equipment and Personnel. PROMOTER shall provide
adequate facilities, personnel, equipment and services, including without
limitation cleanup crews, towing and flatbed wreckers, for fire protection and
on-site medical services for Competitors, Officials, the public and others in
connection with the Event. PROMOTER shall adhere to NASCAR’s required medical
standards, provided that PROMOTER is given a copy of such medical standards
prior to the Event, and make advance arrangements with local hospitals and
physicians for the prompt, efficient and appropriate treatment of any and all
injuries occurring during the Event.

 

11.            Security For Pit and Garage Area. PROMOTER shall furnish adequate
security personnel and equipment (in addition to the requirements of Section 8
and 9) in the pit and garage area. PROMOTER shall limit access to such areas
before, during and after the Event solely to authorized individuals (who must
have NASCAR-approved credentials) and equipment. PROMOTER is solely responsible
and liable for the actions of security personnel, provided, however, that
PROMOTER shall ensure that all such security personnel will abide by such
directions or comply with such requests as NASCAR may issue or make from time to
time. PROMOTER will permit any current, valid NASCAR-licensed members, NASCAR
guests, and/or any other persons designated by NASCAR access to the Facility or
portions of the Facility in accordance with the type of credential issued to
them by NASCAR.

 

12.            Business Responsibilities Relating to Promotion. PROMOTER shall
perform all obligations imposed on it by this Agreement, including all
obligations to provide cooperation, tickets, passes, services and support
equipment set forth in Section 9 of this Agreement, at its own expense, without
contribution by NASCAR. PROMOTER assumes and will perform all business
responsibilities in connection with the promotion of the Event (except as
otherwise provided by

 

8

--------------------------------------------------------------------------------


 

this Agreement), including without limitation business organization, promotional
activities, management, general business affairs, ticket sales, Facility
operation and press accommodations.

 

13.            Other Track Activities. PROMOTER shall not schedule or permit any
private race car practice or test runs at the Facility for the seven
(7) calendar days immediately preceding the first day of official practice for
the Event without prior written approval by NASCAR. PROMOTER shall not
schedule or permit any other entertainment activities at the Facility during the
Event without prior written approval by NASCAR. PROMOTER shall notify NASCAR at
least thirty (30) calendar days prior to the Event of its intention to conduct
or permit any such activities. NASCAR may at its discretion grant its approval
with or without condition, but it shall not unreasonably withhold or condition
its approval. Except with respect to scheduling as set forth herein, NASCAR
shall have no responsibility or liability with respect to such activities, and
PROMOTER shall be solely responsible and liable for such activities. The
entertainment activities covered by this Section 13 include without limitation
other motorsports events, thrill shows, live performances and/or helicopter
rides. PROMOTER further agrees to notify NASCAR of any private race car testing
and/or practice done at the Facility at any time, pursuant to and in accordance
with the NASCAR NEXTEL Cup Series Private Race Car Testing Policy in effect at
the time.

 

OFFICIAL ENTRY BLANK AND AWARDS

 

14.            Preparation And Publication of Official Entry Blank. NASCAR shall
compose, print, publish and distribute the Official Entry Blank (“OEB”) for the
Event. The OEB shall be the sole official statement as to the date, place,
schedule and length of the Event, the eligibility requirements for Competitors,
and monetary and non-monetary awards. PROMOTER shall not publish an official or
unofficial entry blank or supplement, or any other form setting forth monetary
or non-monetary awards, without prior written approval from NASCAR. PROMOTER
shall not advertise or otherwise disseminate any information as to monetary or
non-monetary awards for the Event other than those specified in the OEB or
NASCAR-approved supplement. If PROMOTER engages in such publication, advertising
or dissemination, PROMOTER shall hold NASCAR harmless for any and all loss,
expense or damage arising out of such activity, and NASCAR at its option may
also terminate the sanction granted by this Agreement and/or pursue any other
remedies against PROMOTER.

 

15.            Additional Awards.

 

a)                                      If PROMOTER contracts for Additional
Awards, then, subject to the provisions of Section 14, NASCAR may publish and
distribute a supplement to the OEB posting the Additional Award(s).

 

b)                                     PROMOTER shall submit to NASCAR, no later
than sixty (60) calendar days prior to the date of the Event, a list of any and
all proposed Additional Awards for the Event. PROMOTER shall obtain NASCAR’s
written consent prior to contracting for any Additional Award. NASCAR may reject
a proposed Additional Award in its entirety, require different terms for the
proposed Additional Award, or require a reallocation of the distribution of such
an award among Competitors, if in NASCAR’s sole judgment the proposed award will
not advance the nature of the competition, will have an adverse impact on the
Event, or will be detrimental to the sport of automobile racing, NASCAR, any
sponsors of the Event, or any sponsors of the NASCAR NEXTEL Cup Series. PROMOTER
assumes full responsibility for, and will indemnify NASCAR against, any loss,
expense or damage incurred as a result of NASCAR’s determination with respect to
any proposed award arranged by or through PROMOTER. All Additional Awards are
subject to independent verification by NASCAR.

 

16.            Unauthorized Awards. PROMOTER shall not offer an award of any
kind, at the Event or any other NASCAR-sanctioned event, or any other non-NASCAR
sanctioned event, which in any way utilizes or relies upon the points system,
money standings, or any other NASCAR-sanctioned race related results, without
NASCAR’s prior written approval. If PROMOTER offers such an award without
NASCAR’s prior written approval, NASCAR may terminate the sanction granted by
this Agreement and/or seek to prohibit or enjoin PROMOTER from offering such an
award and/or

 

9

--------------------------------------------------------------------------------


 

pursue any other remedies available to it. If such an award is offered by a
third party without NASCAR’s prior written approval, PROMOTER shall cooperate
with NASCAR to prohibit or enjoin the third party from offering such an award.
Cooperation by PROMOTER shall include, but is not limited to, the assignment of
PROMOTER’s rights to enjoin the third party. If PROMOTER; in NASCAR’s sole
judgment, fails to cooperate fully with NASCAR to prohibit or enjoin such an
award. NASCAR at its option may terminate the sanction granted by this Agreement
and/or pursue any other remedies available to it.

 

PROMOTER’S FINANCIAL AND INSURANCE OBLIGATIONS

 

17.            Sanction Fee, Purse and Point Fund Monies. PROMOTER shall pay to
Awards & Achievement Bureau, Inc., a Florida Corporation, acting as an
independent escrow agent, pursuant to the Escrow Agreement attached hereto as
Exhibit 2, not later than the Payment Date set forth in Exhibit 1 to this
Agreement, by wire transfer of funds, an amount equal to the sum of PROMOTER’s
Purse Money, Point Fund, Television Award Money and Sanction Fee set forth in
Exhibit 1 to this Agreement, plus any other monies due NASCAR for the Event
pursuant to this Agreement, unless otherwise directed by NASCAR in writing. Time
is of the essence. If said monies and fees are not paid in the manner required
and by the Payment Date specified in Exhibit 1 to this Agreement, NASCAR at its
option may (a) terminate the sanction granted by this Agreement, (b) enforce
collection of said monies and fees by suit or legal action, and/or (c) pursue
any other remedies available to it.

 

18.            Insurance.

 

a)                                      Event Insurance. PROMOTER shall obtain
and maintain comprehensive general liability insurance that is acceptable to
NASCAR for the Event from an insurance company that is acceptable to NASCAR for
(i) spectator injury and property damage and (ii) participant legal liability,
product liability and advertising liability with a minimum combined single limit
equal to but not less than Fifty Million Dollars ($50,000,000.00) per
occurrence, and medical malpractice liability insurance of not less than One
Million Dollars ($1,000,000.00) (unless NASCAR approves a lesser limit in
writing prior to the Event). NASCAR may require that PROMOTER obtain such
insurance in greater amount or scope by providing notice to PROMOTER at least
one- hundred and twenty (120) calendar days prior to the date of the Event.
PROMOTER shall deliver to NASCAR at Daytona Beach, Florida no later than the
Notification Date set forth in Exhibit 1 to this Agreement, a certified true
copy of all public liability insurance policies in force for the Event. In all
such policies and in all other liability policies obtained and maintained by
PROMOTER and PROMOTER’s parent and affiliated company(ies), including without
limitation all umbrella and excess liability policies, the following will be
named as insured or additional insured: National Association for Stock Car Auto
Racing, Inc., CL Bureau, Inc., Delaware General Corporation, Awards and
Achievement Bureau, Inc., Automotive Research Bureau, Inc., their shareholders,
directors, officers, employees, agents, Officials, members, parent and
subsidiaries; all NASCAR Rights Affiliates; all Competitors; car sponsors; car
owners, all sponsors for the Event or the series of which the Event is a part;
and all third parties with whom NASCAR has contracted with respect to the
exploitation of Live Broadcast Rights and Ancillary Rights. All policies shall
be primary regardless of insurance carried by NASCAR or other additional
insureds, and contain a cross liability endorsement acceptable to NASCAR. If
(a) PROMOTER fails to deliver such policies to NASCAR by the Notification Date,
(b) the policies are not acceptable to NASCAR, or (c) PROMOTER fails to maintain
such policies with the required minimum coverage throughout the Event, NASCAR at
its option but at PROMOTER’s expense may obtain the required insurance from an
acceptable insurance company or NASCAR may terminate the sanction granted by
this Agreement immediately and without notice to PROMOTER and/or pursue any
other remedies available to it.

 

b)                                     Broadcast Insurance. NASCAR shall require
the Entity providing the Live Broadcast to maintain statutory and workmen’s
compensation coverages. NASCAR shall require the Entity providing the

 

10

--------------------------------------------------------------------------------


 

Live Broadcast to name PROMOTER and NASCAR as additional insureds on its
broadcast and comprehensive general liability policies. These policies shall
have a limit of at least One Million Dollars ($1 million) per occurrence and Two
Million Dollars ($2 million) annual aggregate.

 

c)                                      NASCAR Insurance Plan. The NASCAR
insurance plan (participant/accident coverage in place for NASCAR-licensed
Competitors in NASCAR-sanctioned racing) is not applicable to and does not
provide coverage for Competitors, whether NASCAR-licensed or not, in any
non-NASCAR-sanctioned racing or other activities at the Facility during the
Event that are not expressly listed in this Agreement or in a fully executed
NASCAR sanction agreement pertaining to another NASCAR series running during the
Event.

 

ADVERTISING AND USE OF MARKS

 

19.            Cross Trademark Licenses.

 

a)                                      Grant of License by NASCAR. NASCAR
hereby grants to PROMOTER a non-transferable, non-exclusive, royalty-free
license to use, strictly in accordance with the terms of this Agreement, the
NASCAR and NASCAR NEXTEL Cup Series marks listed on Exhibit 3 to this Agreement
(collectively, the “NASCAR Marks”) in connection with the publicity, promotion
and advertising of the Event. This license shall terminate upon the expiration
or termination of the sanction granted by this Agreement.

 

i)                                         Terms and Conditions of Use. PROMOTER
shall display the official NASCAR logo, the official NASCAR NEXTEL Cup
Series logo and the phrase “NASCAR-Sanctioned NASCAR NEXTEL Cup
Series Championship Event” (collectively, the “Official Logos”) in all
publicity, advertising and promotion relating to the Event, in accordance with
Section 9.u) of this Agreement. The number and specific location of such
displays and the color and size of the Official Logos shall be subject to NASCAR
approval, and PROMOTER shall abide by and comply with all determinations and
directives of NASCAR with respect to such matters. NASCAR may disapprove and
prohibit PROMOTER’s actual or intended use of the NASCAR Marks in any location,
media or publication if NASCAR determines that such use is or will be
detrimental to NASCAR, to the Event, to the series of which the Event is a part,
or to the sport.

 

ii)                                      Limited Authorization. This license
does not authorize PROMOTER to use the NASCAR Marks in its corporate business or
firm name and title nor to use or permit the use of the marks other than in
accordance with the terms and conditions of this Agreement.

 

iii)                                   Indemnity. NASCAR hereby agrees to
indemnify PROMOTER from any claims or loss arising out of PROMOTER’s use of the
NASCAR Marks in accordance with the terms and conditions of this Agreement.

 

b)                                      Grant of License by PROMOTER. PROMOTER
hereby grants to NASCAR a non-transferable, non-exclusive, royalty-free license
to use and sublicense, strictly in accordance with this Agreement, PROMOTER’s
marks listed on Exhibit 4 to this Agreement (collectively, the “PROMOTER’s
Marks”) in connection with publicity, promotion and advertising of the Event and
the NASCAR NEXTEL Cup Series, and the exploitation of Live Broadcast Rights and
Ancillary Rights. This license shall be perpetual with respect to the
exploitation of Live Broadcast Rights and Ancillary Rights; with respect to all
other rights, this license shall terminate upon the expiration or termination of
the sanction granted by this Agreement.

 

11

--------------------------------------------------------------------------------


 

i)                                         Terms and Conditions of Use. NASCAR
shall have the right to use and sublicense PROMOTER’s Marks in connection with
publicity, promotion or advertising of the Event and the NASCAR NEXTEL Cup
Series, and the exploitation of Live Broadcast Rights and Ancillary Rights,
provided, however, that NASCAR shall not, without the prior written consent of
PROMOTER, use or sublicense the use of PROMOTER’s Marks on the branding of any
retail package product, unless otherwise expressly permitted in this Agreement.

 

ii)                                      Limited Authorization. This license
does not authorize NASCAR to use PROMOTER’s Marks in its corporate business or
firm name and title nor to use or permit the use of PROMOTER’s Marks other than
in accordance with the terms and conditions of this Agreement.

 

iii)                                   Indemnity. PROMOTER hereby agrees to
indemnify NASCAR from any claims or loss arising out of NASCAR’s use of
PROMOTER’s Marks in accordance with the terms and conditions of this Agreement.

 

20.            Limited Assignment of Certain Other Rights. Solely to the extent
that any other person or entity grants to NASCAR rights to use and sublicense
their name(s), picture(s), likeness(es) or performance(s) in connection with the
Event, NASCAR hereby grants to PROMOTER a non-exclusive sublicense to use such
name(s), picture(s), likeness(es) or performance(s) for the purpose of
publicizing, promoting or advertising the Event, but not for the purpose of
exploiting Live Broadcast Rights or Ancillary Rights. Notwithstanding the
foregoing, NASCAR may disapprove and prohibit PROMOTER’s actual or intended use
of such name, picture, likeness or performance if NASCAR determines that such
use is or will be detrimental to NASCAR, to the Event, to the series of which
the Event is a part, or to the sport.

 

21.            Misrepresentations. PROMOTER shall make no misrepresentations of
fact in connection with publicizing, promoting or advertising the Event. If such
a misrepresentation is made (a) PROMOTER shall promptly correct the
misrepresentation through a subsequent PROMOTER publication, (b) NASCAR may
correct the misrepresentation itself through NASCAR publication at PROMOTER’s
expense, (c) NASCAR may terminate the sanction granted by this Agreement, and/or
(d) NASCAR may pursue any other remedies available to it.

 

22.            Cooperation with Sponsors. PROMOTER acknowledges that the Event
is part of the NASCAR NEXTEL Cup Series. PROMOTER shall cooperate fully with
NASCAR, with the series sponsor(s), and with any other company that has
contracted with NASCAR to sponsor awards or programs (including without
limitation the Bud Pole Award or the Rookie-of-the-Year Award) that are based in
whole or in part on a Competitor’s performance in the Event or over a number of
NASCAR NEXTEL Cup Series events, in connection with those sponsors’ activities,
if any, during the Event. PROMOTER, on its own and at the request of NASCAR,
will use its best efforts to feature such sponsors prominently in all of
PROMOTER’s advertising, publicity and promotion in connection with the Event,
and no competitor of such a sponsor shall be featured therein as prominently as
such sponsor. PROMOTER shall take no action that, in NASCAR’s sole
determination, will jeopardize the maintenance or continuation of such
sponsorships. In the event that the series title sponsorship or official fuel
supplier changes after the Effective Date of this Agreement and prior to the
conclusion of the Event, PROMOTER will not renew, extend or enter into any new
agreement with any sponsor that represents a conflict with the new series
sponsor or official fuel supplier during the Event. The determination of what
constitutes a conflict shall be at NASCAR’s sole discretion. PROMOTER will use
best efforts to resolve all existing sponsor conflicts, if any, relative to
these categories in an expeditious manner. PROMOTER will maintain the full
inventory of at-track and Event-related benefits provided by the PROMOTER to the
current series sponsor for the availability of a new series sponsor. PROMOTER
will maintain the full inventory of at-track and Event-related benefits provided
by the PROMOTER to the current official fuel supplier for the availability of a
new official fuel supplier, provided that the new series sponsor and the new
official fuel sponsor shall enter into a licensing agreement with the PROMOTER
with respect to such rights. PROMOTER shall permit the use of the PROMOTER’s
Marks by the new series sponsor and by the new official fuel supplier for the
purposes of reporting, promoting, publicizing, and advertising the Event, the
Series, and/or the new series sponsor’s or new official fuel supplier’s
product/service affiliation with the Event and/or the Series.

 

23.            Approval of Advertising and Sponsors. NASCAR reserves the right
to approve or disapprove any advertising, sponsorship or similar agreement in
connection with the Event. PROMOTER acknowledges that the sale or

 

12

--------------------------------------------------------------------------------


 

use, for advertising purposes, of space at the Facility or in any publications
distributed in connection with the Event is an action that could have an impact
upon the existing sponsorships described in Section 22 above, or on third
parties who have entered into contracts or other agreements with NASCAR or
NASCAR Rights Affiliates with respect to Live Broadcast Rights or Ancillary
Rights. PROMOTER shall seek written approval by NASCAR prior to such sale to or
use by competitors of such sponsors or third parties, which NASCAR may provide
or withhold in its sole discretion.

 

24.            National Program Package. PROMOTER shall participate in the
NASCAR National Program Ad Package, including the rules and regulations relating
thereto, if offered.

 

BROADCAST RIGHTS

 

25.            Ownership of Live Broadcast Rights and Ancillary Rights. PROMOTER
acknowledges that NASCAR, as the entity conducting the Competition, exclusively
and in perpetuity owns the Live Broadcast Rights and Ancillary Rights with
respect to the Competition. In addition, to the extent not already owned by
NASCAR, PROMOTER hereby assigns to NASCAR exclusively and in perpetuity any and
all rights to transmit, film, tape, capture, overhear, photograph, collect or
record by any means, process, medium or device, whether or not currently in
existence, all images, sounds and data arising from or during the Event and
agrees that NASCAR shall be the sole owner of the Live Broadcast Rights and the
Ancillary Rights and any other works, copyrightable or otherwise, created from
the images, sounds and data arising from or during the Event. PROMOTER
represents and warrants that as of the date of this Agreement, it has not
granted to any third party the rights granted in the immediately prior sentence,
including but not limited to rights relating to the Internet or World Wide Web,
unless otherwise expressly disclosed in writing to NASCAR prior to the date of
this Agreement. PROMOTER shall take all steps reasonably necessary, and all
steps reasonably requested by NASCAR, to protect, perfect or effectuate NASCAR’s
ownership or other interest in the rights that are the subject of this
Section 25. Without limiting the foregoing, PROMOTER will include (a) the
broadcast rights language for tickets specified in Exhibit 5 of this Agreement
on all Event admission materials including without limitation tickets, suite
passes and credentials, and (b) the broadcast rights language for ticket-related
material specified in Exhibit 5 of this Agreement on all renewal forms, ticket
brochures and related material distributed to recipients of such admission
materials. PROMOTER may obtain from NASCAR or a NASCAR Rights Affiliate, without
charge to the PROMOTER, images, sounds or data that are the subject of this
Section 25, but only for the purpose of publicity, promotion or advertising of
the Event, and only to the extent determined by NASCAR to be reasonably required
for such purpose.

 

26.            Exploitation of Live Broadcast Rights and Ancillary Rights.
NASCAR may, but shall not be obligated to, exploit Live Broadcast Rights and
Ancillary Rights. If and to the extent NASCAR decides to exploit such rights, it
may form or cause to be formed one or more NASCAR Rights Affiliates and it may
assign some or all of the rights owned by or granted to it pursuant to
Section 25 to the extent determined by NASCAR to be reasonably necessary to
permit such exploitation. NASCAR or such NASCAR Rights Affiliates may further
assign, grant, sell, license, lease or otherwise transfer such rights, either
alone or in combination with other similar rights, combine Live Broadcast Rights
and Ancillary Rights with other similar rights obtained from other promoters,
Competitors, sponsors, broadcasters or other third parties, enter into
agreements of any kind with respect to any part or all of such rights, including
without limitation agreements with or between NASCAR and other NASCAR Rights
Affiliates, PROMOTER, or third parties, and generally take such action as they
may determine to be appropriate. Subject only to the obligation imposed on
NASCAR by the immediately succeeding sentence in this Section 26, NASCAR may
license, assign, or otherwise transfer rights in or to any NASCAR Intellectual
Property for a commercially reasonable rate to one or more NASCAR Rights
Affiliates, but any income or revenue received or generated by NASCAR as a
result of such a transaction shall be solely for the account of NASCAR or its
assignee and shall not be subject to payment to the PROMOTER or any other person
or entity under the terms of this Agreement. NASCAR shall license, assign, or
otherwise transfer rights in or to any NASCAR Intellectual Property, without
fee, to one or more NASCAR Rights Affiliates to the extent determined by such
Affiliates to be reasonably necessary to permit them to exploit Live Broadcast
Rights.

 

13

--------------------------------------------------------------------------------


 

27.            Payment of Live Broadcast Income. On or before five (5) business
days prior to the applicable Payment Date listed in Exhibit 1, NASCAR shall
cause the NASCAR Rights Affiliate(s) engaged in the exploitation of Live
Broadcast Rights to pay thirty percent (30%) of Event Broadcast Income to
PROMOTER. On or before the applicable Payment Date listed in Exhibit 1, PROMOTER
shall pay twenty-five percent (25%) of Event Broadcast Income to Awards and
Achievement Bureau, Inc., acting as an independent escrow agent, for
distribution to the Competitors as part of the purse for the Event. On or before
thirty (30) calendar days after the Event, NASCAR shall cause the NASCAR Rights
Affiliate(s) to pay sixty percent (60%) of Event Broadcast Income to PROMOTER.
Notwithstanding the foregoing:

 

a)                                      PROMOTER has no right to Event Broadcast
Income if the Competition is not commenced and officially completed (as
determined in accordance with the Rule Book).

 

b)                                     If, for any reason, the Live Broadcast
Income to be received by NASCAR or the NASCAR Rights Affiliate(s) is reduced in
whole or in part, or if NASCAR or the NASCAR Rights Affiliate becomes obligated
to repay any portion of Live Broadcast Income, the NASCAR Rights Affiliate’s
obligation to make the payments otherwise required by this Section 27 shall be
reduced by an amount calculated by multiplying the reduction or repayment by the
percentage set forth in Exhibit 1.

 

NASCAR or the NASCAR Rights Affiliate(s) shall retain the NASCAR Television
Retention listed in Exhibit 1 (10% of Event Broadcast Income) for its own
account.

 

28.            Payment of Net Ancillary Rights Income. NASCAR or the NASCAR
Rights Affiliates engaged in the exploitation of Ancillary Rights shall
distribute Net Ancillary Rights Income as follows:

 

a)                                      Timing.      Within three months after
the end of the calendar year during which the Event is held, NASCAR or such
NASCAR Rights Affiliate(s) shall determine the total amount of Net Ancillary
Rights Income, if any, received by it during that calendar year. Within thirty
(30) calendar days after such determination, NASCAR or such NASCAR Rights
Affiliate(s) shall distribute such Net Ancillary Rights Income pursuant to the
formula set forth in Section 28.b) below. Notwithstanding the foregoing,
PROMOTER has no right to Event Net Ancillary Rights Income if the Competition is
not commenced and officially completed (as determined in accordance with the
Rule Book), unless the sole reason that the Event is not commenced and
officially completed is a strike, war, declaration of a state of national
emergency, or an act of God or the public enemy or other circumstances beyond
the control of PROMOTER).

 

b)                                      Allocation. NASCAR or such NASCAR Rights
Affiliate(s) shall pay: (i) twenty-five percent (25%) of Net Ancillary Rights
Income to Awards & Achievement Bureau, Inc. for distribution as part of the
Point Fund awards at the end of the next calendar year, for Winners’ Circle or
similar programs, or for other programs designed for the benefit of Competitors,
as NASCAR may determine from time to time and (ii) sixty-five percent (65%) of
Event Net Ancillary Rights Income to PROMOTER. NASCAR or the NASCAR Rights
Affiliate(s) shall retain the remaining ten percent (10%) of Net Ancillary
Rights Income for its own account.

 

29.            Maintenance of and Access to Contracts and Other Books and
Records. Each NASCAR Rights Affiliate will maintain for a period of six years
from the date of the Event (a) true and complete copies of any written Live
Broadcast Rights Contract relating to the Event and (b) such books and records
as are commercially reasonable for the purpose of auditing its Live Broadcast
Income and Net Ancillary Rights Income received during the calendar year in
which the Event is held. Each NASCAR Rights Affiliate will permit PROMOTER or
its authorized agent to inspect and audit any or all such contracts, books and
records, wherever they may be located or at any other mutually agreeable
location, but only upon reasonable notice and at such reasonable times as
determined by the NASCAR Rights Affiliate, and only at the business premises of
the NASCAR Rights Affiliate where they are located, and subject at all times to
Section 36 (relating to confidentiality and proprietary information).

 

14

--------------------------------------------------------------------------------


 

30.            Limitation of Liability. NASCAR and the NASCAR Rights Affiliates
shall be solely responsible for, and shall have complete discretion with respect
to, the manner, extent and timing of any license, assignment, transfer or other
use or exploitation of Live Broadcast Rights and Ancillary Rights, either
through independent third parties, NASCAR Rights Affiliates or otherwise. NASCAR
and the NASCAR Rights Affiliates shall have no liability to PROMOTER with
respect to such activities or the amount of Live Broadcast Income or Net
Ancillary Rights Income arising out of or generated by such activities. PROMOTER
hereby promises and covenants not to assert any claim or file any suit or other
legal action against NASCAR or any NASCAR Rights Affiliate on the ground that it
or they have failed in any way, material or otherwise, to exploit, maximize or
earn profits of any kind or amount with respect to Live Broadcast Rights or
Ancillary Rights.

 

GENERAL PROVISIONS

 

31.            Events of Default. For purposes of this Agreement, “Event of
Default” means:

 

a)                                      Failure of PROMOTER to abide by the
material provisions of this Agreement or the Rule Book;

 

b)                                     Failure of PROMOTER to take such actions,
or refrain from taking actions, as reasonably may be requested by NASCAR in
accordance with this Agreement;

 

c)                                      Any act, omission or condition expressly
described in this Agreement as giving NASCAR the right to terminate this
Agreement or the sanction granted by this Agreement;

 

d)                                     A change, material or otherwise, in the
ownership, control or management of PROMOTER;

 

e)                                      A statement by PROMOTER that it is not
or will not be able to pay its debts as they become due; an application or
agreement by PROMOTER for the appointment of a receiver or trustee in
liquidation; a general assignment by PROMOTER for the benefit of creditors; the
filing by PROMOTER of a voluntary petition in bankruptcy or a petition seeking
reorganization or an arrangement of creditors under any bankruptcy law; the
filing by another person or entity of a petition under any bankruptcy law that
makes PROMOTER a party; or the adjudication of PROMOTER as a bankrupt under any
bankruptcy law;

 

f)                                        Activity by PROMOTER of any kind,
including without limitation litigation, that NASCAR determines to be
detrimental to the sport or to NASCAR.

 

If there is an Event of Default, at its option NASCAR may demand that PROMOTER
cure any failure or breach giving rise to the Event of Default or terminate this
Agreement or the sanction granted by this Agreement, and/or NASCAR may withhold
from any payments due to PROMOTER under this Agreement an amount reasonably
calculated to hold harmless NASCAR, NASCAR Rights Affiliates, sponsors,
Competitors, Officials, persons or entities contracting with NASCAR or NASCAR
Rights Affiliates with respect to Live Broadcast Rights or Ancillary Rights, and
other persons or entities involved in the Event from any loss resulting from the
Event of Default. NASCAR’s determination as to such amount is binding on
PROMOTER. NASCAR shall notify PROMOTER in writing of its decision to terminate
and/or to withhold payments. If the sanction is terminated, such termination
shall be effective as of the date the notice was sent by NASCAR or at such later
date as may be specified by NASCAR in the notice. PROMOTER shall promptly comply
with all monetary obligations that have accrued as of the effective date of
termination, and all other terms and conditions of this Agreement shall survive
such termination. Nothing in this Section 31 shall be construed to limit
NASCAR’s other rights or remedies, or to preclude NASCAR from enforcing such
rights or pursuing such remedies to the fullest extent possible.

 

32.            Assignment. A party may not assign its rights or delegate its
obligations under this Agreement without the prior written consent of the other
party, except as otherwise permitted by this Agreement.

 

33.            Determinations by NASCAR. Except where expressly stated
otherwise, whenever this Agreement provides or permits NASCAR to make a
determination regarding a matter, NASCAR may make such determination in its

 

15

--------------------------------------------------------------------------------


 

sole judgment and discretion, and such determination may not be challenged,
amended, voided or nullified on the ground that it was incorrect or
unreasonable.

 

34.            Limited Application. This Agreement and the sanction granted
herein relate solely to the Event and the date set forth in Exhibit 1 to this
Agreement. Nothing in this Agreement, or in the course of dealing between the
parties, will be construed to require PROMOTER or NASCAR to enter into a
sanction agreement or to issue a sanction for the Event or any other event in
the future.

 

35.            Disclaimer of Warranty. NASCAR (on behalf of itself and each and
every NASCAR Rights Affiliate, whether existing now or created hereafter) does
not warrant, either expressly or by implication, nor is it responsible for, the
financial or other success of the Event, the number or identity of vehicles or
Competitors participating in the Event, the adequacy of the services it
provides, the suitability of the Facility for the Event, the safety of the
public, the Competitors or any other person entering the Facility in connection
with the Event, the financial return from the exploitation of Live Broadcast
Rights or Ancillary Rights, or any other matter not expressly agreed to or
warranted by NASCAR herein.

 

36.            Proprietary Information; Confidentiality. PROMOTER acknowledges
that (i) this Agreement, (ii) any technical, business or financial information
or documents used, provided or disclosed by NASCAR or any NASCAR Rights
Affiliate in connection therewith or pursuant thereto, (iii) customer lists of
any kind or nature used, provided or disclosed by NASCAR or any NASCAR Rights
Affiliate, (iv) the manner in which NASCAR or any NASCAR Rights Affiliate
engages in the exploitation of Live Broadcast Rights or Ancillary Rights,
(v) the manner in which NASCAR conducts and controls the Competition, (vi) the
manner in which NASCAR promotes the Event, the series of which the Event is a
part, and the sport of stock car racing in general, and (vii) the manner in
which NASCAR forms, promotes and maintains relationships with sponsors,
Competitors, Officials, other promoters, fans and other third parties involved
in the Event (collectively “NASCAR Proprietary Information”), constitutes
information that is proprietary to NASCAR and/or the NASCAR Rights Affiliate and
may not be used by PROMOTER except in connection with the performance of
PROMOTER’s duties under this Agreement. Except for that purpose, PROMOTER shall
at all times and forever maintain NASCAR Proprietary Information in a
confidential manner and shall not disclose it or use it on behalf of itself or
any third party unless it is in the public domain as a result of an act or
omission caused by a person or entity other than PROMOTER. PROMOTER acknowledges
that any unauthorized use or disclosure of NASCAR Proprietary Information that
is in violation of this Section 36, or other violation or threatened violation
of this Section 36, could cause irreparable damage to NASCAR and/or the NASCAR
Rights Affiliate and, therefore, that NASCAR and/or the NASCAR Rights
Affiliate(s) shall be entitled to an injunction prohibiting PROMOTER or any
related party from engaging in such violation and to attorney’s fees and costs
for having to bring any action to enforce this Section 36.

 

37.            No Joint Venture. Nothing in this Agreement will be construed to
place NASCAR or NASCAR Rights Affiliates in the relationship of a partner or
joint venturer with PROMOTER. Neither party may, or has power to, obligate or
bind the other party in any manner other than as provided expressly in this
Agreement.

 

38.            Series Name. NASCAR may modify, alter, change or replace the name
or sponsor of the series of which the Event is a part, at any time. In that
event, PROMOTER shall use the new name and related logos or marks in all
communications, advertising, publicity and promotion relating to the Event.

 

39.            Indemnification; Repayment. PROMOTER shall indemnify and hold
NASCAR and all NASCAR Rights Affiliates and NASCAR additional insureds harmless
from any and all claims, allegations, demands, obligations, suits, actions,
causes of action, proceedings, rights, damages, and costs of any nature arising
out of the Event or this Agreement, unless such claim, allegation, demand,
obligation, suit, action, cause of action, proceeding, right, damage or cost
arises solely out of the negligent act or negligent omission of NASCAR or any
NASCAR Rights Affiliate. With respect to any matter falling within the scope of
PROMOTER’s obligation to defend and hold NASCAR and the NASCAR Rights Affiliates
harmless, NASCAR and the NASCAR Rights Affiliate shall be entitled to select
counsel to represent it in such matter at PROMOTER’s expense, and that counsel’s
duties and obligations in all respects shall be solely to NASCAR and to the
NASCAR Rights Affiliate.

 

16

--------------------------------------------------------------------------------


 

40.            Recovery of Attorney’s Fees. In the event of litigation arising
out of the enforcement of this Agreement or its terms and conditions, attorney’s
fees and costs shall be awarded to the prevailing party.

 

41.            Representation Regarding Ownership of Facility. PROMOTER
represents and warrants that, during the calendar year in which the Event is
conducted and at all other times material to this Agreement, with respect to the
Facility and the material assets thereof, either it holds, and will hold at all
times relevant to the Event: (i) good and marketable title; or (ii) a valid and
binding leasehold or other contractual interest for the management and operation
of the Facility. PROMOTER represents and warrants that it is the direct owner or
lessee of the material assets (other than real estate) of the Facility and no
material assets (other than real estate) of the Facility are owned or leased
through a subsidiary, affiliate, parent corporation, sister corporation or, in
the case of an individual, a family member of the PROMOTER. In the event
PROMOTER is not able to make such representations and warranties as set forth
above, then that entity which can make such representations and warranties must
execute the Guaranty Agreement attached hereto as Exhibit 6.

 

42.            Notice. Unless otherwise permitted herein, notice required by the
Agreement shall be given by facsimile/telecopy, and by overnight mail or other
express service, postage prepaid, addressed as follows:

 

 

TO NASCAR:

 

National Association for Stock Car Auto Racing, Inc.

 

 

1801 West International Speedway Boulevard
Daytona Beach, FL 32114-1243

 

 

 

 

 

 

 

 

Attention: George F. Pyne

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

W. Garrett Crotty, Esq.
(at the same location)

 

 

 

 

 

Requests for NASCAR approval and/or consent, notification of planned
improvements or alterations to the Facility, and information the PROMOTER must
provide to NASCAR per this Agreement to:

 

 

 

 

 

Steve O’ Donnell
(at the same location)

 

 

TO PROMOTER: The Address set forth in Exhibit 1 to this Agreement

 

43.            Notification Change. Either party may change the person(s) or
locations to which notice must be given pursuant to Section 42, by providing
written notice to the other party in accordance herewith.

 

44.            Entire Agreement; Amendments. This Agreement, including Exhibits
1 through 6 hereto, constitutes the entire agreement between NASCAR and
PROMOTER. All previous communications and negotiations between NASCAR and
PROMOTER, whether oral or written, not contained herein are hereby withdrawn and
void. This Agreement may not be amended except in writing and signed by both
parties.

 

45.            Agreement Binding on Heirs, Successors and Assigns. The rights
and obligations contained in this Agreement shall bind, and inure to the benefit
of, the parties and their respective successors and permitted assigns.

 

17

--------------------------------------------------------------------------------


 

46.            Governing Law. This Agreement shall be governed by and construed
according to the laws of Florida applicable to agreements made and to be
performed therein (without giving effect to the conflict of law provisions of
such jurisdiction).

 

47.            Jurisdiction. With respect to any litigation between the parties
regarding the Event or this Agreement, venue shall lie solely in Volusia County,
Florida, and all parties hereto consent to service of process by, and the
personal and subject matter jurisdiction of, the state courts in and for Volusia
County, Florida.

 

IN WITNESS WHEREOF, this Agreement has been read and signed by the duly
authorized representative of each party, on the dates set forth below.

 

 

 

 

Dover International Speedway, Inc.

 

 

 

 

 

PROMOTER

 

 

BY:

 

 

 

 

 

 

Date

 July 12, 2005

 

 

/s/ Denis McGlynn

 

 

 

Signature

 

 

 

 

 

Print Name:

Denis McGlynn

 

 

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

NATIONAL ASSOCIATION FOR STOCK CAR
AUTO RACING, INC.
BY:

 

 

 

 

 

 

Date

 11-15-05

 

 

/s/ George F. Pyne

 

 

 

 

 

 

George F. Pyne

 

 

Chief Operating Officer

 

18

--------------------------------------------------------------------------------